 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LATCHABLE, INC., LOCAL ENERGY
TECHNOLOGIES, LLC, LUKE SCHOENFELDER,
BRIAN JONES,

Plaintiffs,
Vv.

BEN STEINER, LET INVESTORS GROUP, LLC,
NOAH SIEGEL, JONATHAN HIRSCH, NICHOLAS
HIRSCH, GERARD JEFFREY,

Defendants.

 

 

‘
3 \ ny
[ TIPULATED PROTECTIVE ORDER

¥

CIVIL ACTION NO.: 19-cv-7575 (AT) (KN

prone uaren

 

 

PROTECTI DER. —
USDC SDNY
DOCUMENT
ELECTRONICALTY FILER
DOC #: 7

DATE Pile 2a

WHEREAS, all the parties to this action (collectively the “Parties” and individually a

Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure

26(c) to protect the confidentiality of nonpublic and competitively sensitive information that they

may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

IT IS HEREBY ORDERED that any person subject to this Order ~ including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, al! third parties providing discovery

in this action, and all other interested persons with actual or constructive notice of this Order —

will adhere to the following terms:

 
 

 

1. DEFINITIONS

1.1. Challenging Party: A Party or Non-Party that challenges the designation of
information or items under this Order.

1.2. “CONFIDENTIAL” Information or Items: Information (regardless of how it is
generated, stored, or maintained) so designated by a Producing Party that it reasonably and in good
faith believes is of the type protectable under Rule 26(c) of the Federal Rules of Civil Procedure,
or is required to be kept Confidential by law or by agreement with a third party or otherwise.

1.3. Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as
well as their support staff).

1.4, Designating Party: A Party or Non-Party that designates information or items that
it produces in disclosures or in responses to discovery as “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY,” or “HIGHLY CONFIDENTIAL —
SOURCE CODE.”

1.5. Discovery Material: All items or information, regardless of the medium or manner
in which it is generated, stored, or maintained (including, among other things, testimony,
transcripts, and tangible things), that are produced or generated in disclosures, testimony adduced
at deposition upon oral examination or upon written questions, documents and things produced,
information obtained from inspection of premises or things, information disclosed pursuant to a
subpoena, or responses to discovery in this matter.

1.6. Expert: A person with specialized knowledge or experience in a matter pertinent
to the litigation who (1) has been retained by a Party or its Counsel to serve as an expert witness
or as a consultant in this action (whether testifying or not), (2) is not a past or current employee of
a Party or of a Party’s competitor, and (3) at the time of retention, is not anticipated to become an

employee of a Party or of a Party’s competitor.
 

1.7. SHIGHLY CONFIDENTIAL —- OUTSIDE COUNSEL EYES ONLY” Information
or Items: Material that contains competitive business, highly-sensitive personal, or financial
information, the disclosure of which is likely to cause material harm to an individual or to the
business or competitive position of the Designating Party. HIGHLY CONFIDENTIAL —
OUTSIDE COUNSEL EYES ONLY information and items may include, but are not limited to,
sensitive research materials, development materials and strategic plans, scientific research,
customers, pricing and sales information, trade secrets, technical information, technical practices,
methods, or other know-how; pending but unpublished patent applications, Board materials,
pricing data, financial data, sales information, customer-confidential information, agreements
or relationships with third parties, market projections or forecasts, strategic business plans, selling
or marketing strategies, new product development, testing, manufacturing costs, or information
regarding employees.

18. “HIGHLY CONFIDENTIAL — SOURCE CODE” Information or Items:
“CONFIDENTIAL Information or Items” or “HIGHLY CONFIDENTIAL — OUTSIDE
COUNSEL EYES ONLY Information and Items” constituting source code. Source code as used
herein includes human-readable programming language text that defines software, firmware, or
electronic hardware descriptions. Source code also includes source code files, which are text files
containing source code. Source code files include, but are not limited to, files containing source
code written in “C,” “C++,” Objective-C, Java, assembler, VHDL, Verilog, and digital signal
processor (DSP) programming languages. Source code files further include “include files,”
“make” files, link files, header files, and other human-readable text files used in the generation
and/or building of software directly executed on a microprocessor, microcontroller, or DSP. Non-

human readable files, including but not limited to binary executable files, object code files,

Go

 
 

 

compilers, and linkers, if produced, shall be afforded the same protection as the source code
defined in this section. Material representing computer code and associated comments and
revision histories, formulas, engineering specifications, or schematics that define or otherwise
describe in detail the algorithms or structure of software or hardware designs, disclosure of which
to another Party or Non-Party would create a substantial risk of serious harm that could not be
avoided by less restrictive means, shall also be afforded the same protection as the source code
defined in this section.

1.9, In-House Counsel: Attorneys who are employees of a Party to this action. In-
House Counsel does not include Outside Counsel of Record or any other outside counsel.

1.10. Non-Party: Any natural person, partnership, corporation, association, or other legal
entity not a Party to this action.

1.11. Qutside Counsel: Attorneys who are not employees of a Party to this action but are
retained to represent or advise a Party to this action and have appeared in this action on behalf of
that Party or otherwise affiliated with a law firm that has been retained to represent or advise a
Party.

1.12. Party: Any party to this action, including all of its officers, directors, employees,
consultants, retained Experts, and Outside Counsel (and their support staffs).

1.13. Producing Party: A Party or Non-Party that produces Discovery Material in this
action.

1.14. Professional Vendors: Persons or entities that provide litigation support services
(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.
 

1.15. Protected Material: Any Discovery Material that is designated as
“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY,” or

“HIGHLY CONFIDENTIAL — SOURCE CODE.”
1.16. Receiving Party: A Party that receives Discovery Material from a Producing Party.

2. SCOPE

2.1. The protections conferred by this Order cover not only Protected Material (as
defined above), but also (1) any information copied or extracted from Protected Material; (2) all
copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
However, the protections conferred by this Order do not cover the following information: (a) any
information that the Receiving Party can show is lawfully in the public domain at the time of
disclosure to a Receiving Party, or becomes part of the public domain after its disclosure to a
Receiving Party as a result of publication not involving a violation of this Order, including
becoming part of the public record through trial or otherwise; (b) any information that the
Receiving Party can show was known to the Receiving Party prior to the disclosure or obtained by
the Receiving Party after the disclosure from a source who obtained the information lawfully and
under no obligation of confidentiality to the Designating Party; (c) information that the Receiving
Party can show by written record was independently developed by it after the time of disclosure
by personne! who did not have access to the Designating Party’s Protected Material; and (d)
information that was submitted to a governmental entity without request for confidential treatment.
2.2. The restrictions on the use of Protected Material established by this Protective
Order are applicable only to the use of information received by a Party from another Party or from

a Non-party. A Party is free to use its own information as it pleases. In addition, any use of
 

 

Protected Material at trial shall be governed by a separate agreement and/or any applicable Court
rules or orders.
3. DURATION
3.1. Even after final disposition of this litigation, the confidentiality obligations
imposed by this Order shall remain in effect until a Designating Party agrees otherwise in writing
or a court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal
of all claims and defenses in this action, with or without prejudice; and (2) final judgment herein
after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
action, including the time limits for filing any motions or applications for extension of time
pursuant to applicable law.
4, DESIGNATING PROTECTED MATERIAL
4.). Manner and Timing of Designations. Except as otherwise provided in this Order,
or as otherwise stipulated by the Parties or Non-Parties, or ordered by the Court, Discovery
Material that qualifies for protection under this Order must be clearly so designated before the
material is disclosed or produced. Designation in conformity with this Order requires:
(a) For information in documentary form (e.g., paper or electronic documents, but
excluding transcripts of depositions or other pretrial or trial proceedings), that the
Producing Party affix the legend “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY,” or “HIGHLY
CONFIDENTIAL — SOURCE CODE” to each page that contains Protected
Material. With respect to documents containing Protected Material produced in
Native Format the designating party shall include the appropriate confidentiality
designation in the filename. Any correspondence transmitting Protected Material

(Ze. production cover letters) should identify the confidentiality designation of any
 

material being transmitted or otherwise produced. A Party or Non-Party that makes
original documents or materials available for inspection need not designate them
for protection until after the inspecting Party has indicated which material it would
like copied and produced. During the inspection and before the designation, all of
the material made available for inspection shall be deemed “HIGHLY
CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY.” After the inspecting
Party has identified the documents it wants copied and produced, the Producing
Party must determine which documents, or portions thereof, qualify for protection
under this Order. Then, before producing the specified documents, the Producing
Party must affix the appropriate legend to each page that contains Protected
Material.

(b) For testimony given in deposition, the transcript shall be treated as “HIGHLY

 

CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY” automatically for a
period of fourteen (14) days from receipt of the final transcripts. Within the
fourteen (14) day period, the Designating Party shall specify the level of protection
being asserted — ie, “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL —
OUTSIDE COUNSEL EYES ONLY,” or “HIGHLY CONFIDENTIAL —
SOURCE CODE.” Counsel for any Party may also designate the level of protection
being asserted during the deposition. Transcripts containing Protected Material
shall have an obvious legend on the title page that the transcript contains Protected
Material. The Designating Party shall inform the court reporter of these
requirements. Any transcript that is prepared before the expiration of a fourteen

(14) day period for designation shall be treated during that period as if it had been
designated “HIGHLY CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY”
in its entirety unless otherwise agreed. After the expiration of that period, the
transcript shall be treated only as actually designated, within the fourteen (14) day
period or on the record during the deposition.
(c) For written discovery responses, that the Producing Party affix the legend
| “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL — OUTSIDE COUNSEL
EYES ONLY,” or “HIGHLY CONFIDENTIAL — SOURCE CODE,” to the cover
page of the responses, select pages of the responses, or individual responses, as
applicable.

(d) For information produced in some form other than documentary and for any other
tangible items, that the Producing Party affix in a prominent place on the exterior
of the container or containers in which the information or item is stored the legend
“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL — OUTSIDE COUNSEL
EYES ONLY,” or “HIGHLY CONFIDENTIAL — SOURCE CODE,” or otherwise
inform the Receiving Party in writing of the designation either at the time of transfer
or within thirty (30) days after the transfer of such information. If only a portion
or portions of the information or item warrant protection, the Producing Party, to
the extent practicable, shall identify the protected portion(s) and specify the level
of protection being asserted.

4.2. Notwithstanding the provisions of this Order, Parties may redact from any
document, whether designated as Protected Material or not, any information containing material
that is protected by attorney-client privilege or otherwise immune from discovery. Each such

redaction, regardless of size, shall be clearly labeled “REDACTED.” Any document from which

 

 

 
 

 

information is redacted shall not be labeled or treated as Protected Discovery Material unless the
unredacted portions are CONFIDENTIAL, HIGHLY CONFIDENTIAL — OUTSIDE COUNSEL
EYES ONLY, or HIGHLY CONFIDENTIAL — SOURCE CODE information. This Paragraph
shall not be construed as a waiver of any Party’s right to seek disclosure of redacted information.
4.3. Inadvertent Failures to Designate. Inadvertent or unintentional production of
documents, information, or material that has not been designated as Protected Material shall not be
deemed a waiver in whole or in part of a claim for confidential treatment. Any Producing Party that
inadvertently or unintentionally produces Protected Material without designating it as Protected
Material may request destruction of that Protected Material by notifying the recipient(s), as soon as
reasonably possible after the Producing Party becomes aware of the inadvertent or unintentional
disclosure, and immediately providing replacement Protected Material that is properly designated.
The recipient(s) shall then destroy or affix the appropnate designation to all copies (no matter the storage
media) of the inadvertently or unintentionally produced Protected Materials and any documents,
information or material derived from or based thereon within three (3) business days of the request
for destruction. Also within three (3) business days of the request for destruction, the recipient(s)
shall confirm in writing to the Producing Party that all copies (no matter the storage media) ofthe
inadvertently or unintentionally produced Protected Materials and any documents, information, or

material derived from or based thereon were destroyed, or that appropriate designations were

affixed thereto.

5. CHALLENGING CONFIDENTIALITY DESIGNATIONS

5.1. A Party may request in writing to the other Party or Non-Party that the designation
given to any Protected Material be modified or withdrawn. If the designating Party or Non-Party
does not agree to re-designation within seven (7) days of receipt of the written request, the

requesting Party may apply to the Court for relief. Upon any such application to the Court, the
 

 

burden shall be on the designating Party or Non-Party to show why its classification is proper.
Such application shall be treated procedurally as a motion to compel pursuant to Federal Rules of
Civil Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such
application, the requirements of the Federal Rules of Civil Procedure and the Local Rules of the
Court shall be met. Pending the Court’s determination of the application, the designation of the
Designating Party shall be maintained.
6. ACCESS TO AND USE OF PROTECTED MATERIAL

6.1. Basic Principles. A Receiving Party may use Protected Material that is disclosed
or produced by another Party or by a Non-Party only in connection with this case—i.e., in
prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be
disclosed only to the categories of persons and under the conditions described in this Order. When
the litigation has been terminated, a Receiving Party must comply with the provisions of Section
13 below (FINAL DISPOSITION). Protected Material must be stored and maintained by a
Receiving Party at a location and in a secure manner that ensures that access is limited to the
persons authorized under this Order.

6.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 

by the Court or permitted in writing by the Designating Party, Discovery Material designated
“CONFIDENTIAL” may be disclosed only to:

(a) the Receiving Party’s Outside Counsel in this action, including local and trial
counsel, as well as employees of said Outside Counsel and any of the following
individuals, provided they do not have any involvement in addressing any matter
regarding the substantive issues in the case: independent translators retained to
translate in connection with this action, independent stenographic reporters and

videographers retained to record and transcribe testimony in connection with this

10
action, graphics, translation, or design vendors retained by Outside Counsel for

! purposes of preparing demonstrative or other exhibits for deposition, trial, or other
court proceedings in this action, and non-technical jury or trial consulting services
(expressly excluding mock jurors) provided such individuals agree to be bound by
this Order;

(b) All parties who are natural persons and, for each entity party up to three (3)
designated representatives of the Receiving Party who are responsible for

i supervising this action to the extent disclosure is reasonably necessary for the

 

litigation of this action and provided that before access is given, each such
designated representative has signed the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A;

(c) Experts (as defined in this Order) of the Receiving Party and their professional staff,
if the Expert (i) is engaged by Outside Counsel in this action, whether or not such
Expert is paid directly by a Party, (11) is not regularly employed by or associated

with a Party, other than by the Designating Party, (iii) is reasonably necessary for

 

this litigation, (iv) has signed the “Acknowledgment and Agreement to Be Bound”

 

(Exhibit A), and (v) is permitted to view such information after compliance with
the procedures set forth in paragraph 6.4, below;

(d) the Court and its personnel, including its stenographic reporters;

(e) court reporters and their staff, professional jury or trial consultants, and
Professional Vendors to whom disclosure is reasonably necessary for this litigation
and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

A);

11

 

 
 

(f) during their depositions, (i) any corporate representative designated to testify on
behalf of the Designating Party on a particular topic pursuant to Fed. R. Civ. P.
30(b)(6) if the Protected Material to be disclosed pertains to that particular topic;
or (ii) any witness who was the author or recipient of a document containing the
Protected Material to be disclosed, was a custodian of that information, or otherwise
possessed or knew that information; and

(g) any person currently employed by the Designating Party, subject to timely
objections, including an objection that such person is not internally authorized to
receive such information.

6.3. Disclosure _of “HIGHLY CONFIDENTIAL — OUTSIDE COUNSEL EYES
ONLY” and “HIGHLY CONFIDENTIAL — SOURCE CODE” Information or Items. Unless
otherwise ordered by the Court or permitted in writing by the Designating Party, Disclosure
Material designated “HIGHLY CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY” or
“HIGHLY CONFIDENTIAL — SOURCE CODE” may be disclosed only to individuals listed in
paragraphs 6.2(a), 6.2(c)-(g). In addition, items designated “HIGHLY CONFIDENTIAL —
OUTSIDE COUNSEL EYES ONLY” or “HIGHLY CONFIDENTIAL — SOURCE CODE” may
be disclosed to individuals to whom 6.2(g) applies, but only to the extent reasonably necessary.

6.4. Procedures for Approving or Objecting to Disclosure of “HIGHLY
CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY” or “HIGHLY CONFIDENTIAL —
SOURCE CODE” Information or Items to Experts.

(a) Unless otherwise ordered by the Court or agreed to in writing by the Designating
Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

information or item that has been designated “HIGHLY CONFIDENTIAL —

12
 

 

OUTSIDE COUNSEL EYES ONLY” or “HIGHLY CONFIDENTIAL — SOURCE
CODE” first must make a written request to the Designating Party at least five (5)
days before access to the Protected Material is to be given to that expert (the “Notice
Period”) that (i) provides the expert’s signed “Acknowledgment and Agreement to
Be Bound” (Exhibit A) and current curriculum vitae; (ii) sets forth the full name of
the Expert and the city and state of his or her primary residence, (iii) identifies the
Expert’s past and present employment, and/or consulting relationships for the last
four (4) years, and (iv) identifies (by name and number of the case, filing date, and
location of court) any litigation in connection with which the Expert has offered
expert testimony, including through a declaration, report, or testimony at a
deposition or trial, during the preceding four (4) years. During the pendency of the
Notice Period, no Protected Material shall be disclosed to an Expert, including that
he or she shall not have access to the Source Code Computer.

(b) A Party that makes a request and provides the information specified in the
preceding respective paragraphs may disclose the subject Protected Material to the
identified Expert unless the Party receives a written objection from the Designating
Party within the Notice Period. Any such objection must set forth in detail the
grounds on which it is based.

(c) A Party that receives a timely written objection must meet and confer with the
Designating Party to try to resolve the matter by agreement within three (3) business
days of the written objection. If no agreement is reached, the Party desiring
disclosure of Protected Material to the Expert may file a motion with the Court

within seven (7) days of the notice of objection, or within such other time as the
 

Parties may agree, seeking leave to make the proposed disclosure. The Party
opposing disclosure to the Expert shall bear the burden of proving the need for a
protective order. No disclosure should occur until all such objections are resolved
by agreement or by Court order.

7. SOURCE CODE

7.1. Access to a Party’s “HIGHLY CONFIDENTIAL — SOURCE CODE” material
shall be provided only on a “stand-alone” computer(s) that is not linked to any network, including
a local area network (“LAN”), an intranet, or the Internet with all ports, software and other avenues
that could be used to copy or transfer data blocked or disabled (“Source Code Computer”). A
Source Code Computer shall be located in a secure room in one of either the Boston, MA or New
York, NY office of the Producing Party’s outside counsel, to be mutually agreed upon, and at any
another location the Parties mutually agree on. The Producing Party must provide those reviewing
Discovery Materia! designated “HIGHLY CONFIDENTIAL — SOURCE CODE” with an
opportunity to confer with one another confidentially during their review.

7.2. The Source Code Computer shall include a Windows 10 operating system and
include Windows Paint, Windows Snipping Tool, and Windows Explorer with filename and file
contents searching enabled. The Source Code Computer shall include software necessary to: (a)
view, search, and line-number source files; and (b) search for a given pattern of text through a
number of files.

7.3. The Receiving Party shall not have the right to, and agrees not to, copy, transmit,
or duplicate HIGHLY CONFIDENTIAL — SOURCE CODE material in any manner, including

scanning or otherwise creating an electronic image of such material, except as set forth herein.

14
 

 

7.4. Each time a person accesses the Source Code Computer, the person shall sign a
sign-in sheet prior to, and a sign-out sheet subsequent to, accessing the Source Code Computer
including the name of the person accessing, the date and time in and oult..

7.5. The Producing Party shall provide the Receiving Party with information explaining
how to start, log on to, and operate the stand-alone computer(s) in order to access the produced
Source Code Material on the stand-alone computer(s).

7.6. The Producing Party will produce Source Code Material in computer searchable
format on the stand-alone computer(s) as described above.

7.7. The Receiving Party may make reasonable requests for software tools, including
but not limited to, Microsoft Office (Word, Excel, PowerPoint, Visio), Microsoft Visual Studio
Code Editor, OneNote, or Project, Effective File Search (freeware available at
http:/Awww.sowsoft.com/search.htm,” WinZip (or any other appropriate software to open
compressed files), and Adobe Reader, to be installed on the Source Code Computer, and those
requests shall not be unreasonably denied by the Producing Party. The Receiving Party must
provide the Producing Party with the CD or DVD containing any such tool(s)—or appropriate
online location where such tool(s) can be downloaded from—at least five (5) days in advance of
the date upon which the Receiving Party wishes to have the tool(s) available for use. The
Receiving Party must obtain licensed copies of software tools to be installed on the Source Code
Computer. The Producing Party will make a good-faith attempt to install them on the Source Code
Computer. In no event shall the Receiving Party use any compilers, interpreters or simulators to
build or run (in debug mode or otherwise) any code of Plaintiff Latchable, Inc. and Plaintiff Local
Energy Technologies, LLC that is loaded onto the Source Code Computer. The Receiving Party

is not allowed to install any software on the Source Code Computer. Although a Receiving Party

15
 

may request that additional software be installed on the Source Code Computer, the parties have
agreed that Plaintiffs shall make a good-faith effort to install on the Source Code Computer the
software tools listed in Exhibit B attached hereto. All such software shall be disabled following
the Receiving Party’s notification to the Producing Party that it will no longer need or make use
of such software, provided a Producing Party is afforded the opportunity to inspect and analyze
the operation of such software, e.g., to understand the bases for expert opinions a Receiving Party
may offer based on inspections conducted with same.

7.8. No recording devices or recordable media will be permitted inside the source code
review room, including without limitation: sound recorders; computers: personal digital assistants;
cellular phones; peripheral equipment; cameras; CDs; DVDs; floppy drives, zip drives, thumb
drives, or external drives of any kind; USB memory sticks; portable hard drives; and Ethernet or
other cables that could be used to transfer data off of the Source Code Computer. Nor shall any
non-electronic devices capable of similar functionality be permitted inside the source code review
room. Notwithstanding the foregoing, a reviewer may use a laptop that will be provided by the
Producing Party for the sole purpose of taking and/or reviewing notes. That computer shall not be
connected to the Internet or any other network while in the source code room. Following any
inspection, the Receiving Party may transfer any notes taken on the laptop provided by the
Producing Party onto a removable storage medium, and then delete those notes from the Producing
Party-provided laptop, provided the Receiving Party’s notes do not, in any one instance, include
more than three (3) consecutive lines of code (excluding comments). Any page of notes that
includes, in any one instance, more than three (3) consecutive lines of code (excluding comments)
shall apply against the 410-page limit on source code print-outs set out in Section 7.11 and must

be designated as HIGHLY CONFIDENTIAL — SOURCE CODE material. All other pages of

16
 

 

notes must be designated as HIGHLY CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY
material, unless the Producing Party agrees in writing that another designation is appropriate. The
Producing Party will not seek to recover nor will it review any such notes; however, all notes are
subject to the provisions of Sections 7.21 and 13.

7.9. Unless otherwise agreed in advance by the parties in writing, following each
inspection, the Receiving Party’s outside counsel and/or Experts may remove all notes, documents,
and all other materials from the room that may contain work product and/or attorney-client
privileged information. The Producing Party is not responsible for any items left in the room
following each inspection session.

7.10. The Receiving Party’s outside counsel and/or experts shall be entitled to take notes
relating to the source code. The Receiving Party’s outside counsel and/or experts, however, may
not copy portions of any source code (e.g., entire source code files or entire functions or methods
where such functions or methods are longer than a few lines) into the notes and may not take such
notes electronically on the Source Code Computer itself or any other computer or other electronic
device that is connected to any network.

7.11. No copies of all or any portion of the source code may leave the room in which the
source code is inspected except as otherwise provided herein. No written or electronic record of
the source code is permitted except as otherwise provided herein. The Producing Party shall
provide to the Receiving Party three (3) copies on Bates-numbered paper, labeled “HIGHLY
CONFIDENTIAL — SOURCE CODE” within three (3) business days of the Receiving Party’s
designation of the portions of the source code to be printed if fewer than 25 total pages are
requested or within seven (7) business days if a larger number of pages is requested. The Receiving

Party shall not designate source code to be printed in order to review blocks of source code in the

17
 

first instance (i.e., as an alternative to reviewing that Source Code electronically on the source
code Computer).

The Receiving Party shall not be allowed to print any continuous portions of source code
that results in more than 30 pages being printed (except where a routine or function is longer in
length than 30 pages), and shall not be allowed to print more than an aggregate total of 410 pages
of Source Code during the duration of the case, unless (i) it is reasonably necessary to prepare
court filings, pleadings, contentions, expert reports or for expert review, or other papers, and (ii)
the Receiving Party obtains the consent of the Producing Party, or, if not agreed to by the
Producing Party, the Court’s approval. To the extent that more than one of the Receiving Party’s
experts or outside counsel requests copies of the same pages printed within the 410 page limit, the
410 page limit is not implicated or affected by such additional copies of the same pages. In
addition, to the extent the Receiving Party performs any code analysis on the Source Code
Computer (including, without limitation, any automated code comparison analysis or screen shots
using other software tools such as snipping tools etc. on the Source Code Computer), the Receiving
Party may print out and retain reports or documents based on such code analyses, and such
documents do not apply to the 410-page limit, provided that such analysis does not, in any one
instance, include more than three (3) consecutive lines of code (excluding comments). Any page
of analysis that includes, in any one instance, more than three (3) consecutive lines of code
(excluding comments) shall apply against the 410-page limit and must be designated as HIGHLY
CONFIDENTIAL — SOURCE CODE material. All other pages of analyses must be designated as
HIGHLY CONFIDENTIAL -— OUTSIDE COUNSEL EYES ONLY material, unless the
Producing Party agrees in writing that another designation is appropriate. The Producing Party

shall not review or retain copies of the analyses described above.

18
 

7.12. The Producing Party may object to any request to deliver copies of printed source
code exceeding the above-discussed page and copy limits. If such an objection cannot be resolved
by mutual agreement within five (5) business days it shall be submitted to the Court for resolution.
The burden shall be on the Receiving Party to demonstrate that additional pages or copies of source
code print-outs above the page and copy limits are reasonably necessary for court filings, expert
review or reports, or for use at depositions, trial, or other hearing testimony. Contested source
code print-outs need not be produced to the Requesting Party until the matter is resolved by the
Court, but the objecting Party will agree to a reasonably expedited briefing schedule for the motion.

7.13. The Receiving Party’s outside counsel shall not make copies (additional, duplicate
paper copies, or electronic copies) of the printed pages of source code, except as reasonably
necessary to include portions of the source code in court filings, expert reports, or for use at
depositions, trial, or other hearing testimony, and only if such documents are clearly labeled
“HIGHLY CONFIDENTIAL — SOURCE CODE.” Any additional, duplicate paper copies that
are made are to be stored by outside counsel under the conditions set forth in paragraph 7.14 below.
Each of these additional copies shall be designated and clearly labeled “HIGHLY
CONFIDENTIAL — SOURCE CODE,” and the Receiving Party shall maintain a log of all such
copies, which it must produce to the Producing Party upon request. No other copies of source code
shall be made unless otherwise allowed herein.

7.14. In addition to other reasonable steps to maintain the security and confidentiality of
a Producing Party’s source code, printed and electronic copies of source code maintained by a
Receiving Party must be kept secure when not in use, under secure conditions that prevent access
by anyone other than outside counsel and experts qualified for access. The Receiving Party may

also temporarily keep the source code material at: (i) the Court for any proceedings(s) relating to

19
 

eR ew Oe Se

the source code material, for the dates associated with the proceeding(s); (i1) the sites where any
deposition(s) relating to the source code material are taken, for the dates associated with the
deposition(s); and (iii) any intermediate location reasonably necessary to transport the printouts or
copies (e.g., a hotel prior to a Court proceeding or deposition), provided such printouts are stored
in a secure manner (e.g., a hotel safe). -

7.15. The Receiving Party shall make reasonable efforts to restrict its requests for access
to the Source Code Computer to normal business hours, which for purposes of this paragraph shall
be 8:30 a.m. through 5:30 p.m. Monday through Friday, excluding Federal Holidays. However,
upon reasonable notice from the Receiving Party, the Producing Party shall make reasonable
efforts to accommodate the Receiving Party’s request for access to the Source Code Computer
outside of normal business hours. The Parties agree to cooperate in good faith such that
maintaining the Producing Party’s source code material at the offices of its outside counsel shall
not unreasonably hinder the Receiving Party’s ability to efficiently and effectively conduct the
prosecution or defense of this Action.

7.16. The Receiving Party must give at least five (5) days’ notice to Counsel for the
Producing Party that it will be sending individual(s) authorized to review the source code made
available on the Source Code Computer for any initial reviews and five (5) days’ notice for
additional reviews of the same, previously inspected code.

7.17. Access to Protected Material designated “HIGHLY CONFIDENTIAL — SOURCE
CODE” shall be limited to Outside Counsel and up to three (3) Experts retained for the purpose of
this litigation and approved to access such Protected Materials. Whenever copies or handwritten
notes concerning Protected Material designated “HIGHLY CONFIDENTIAL — SOURCE CODE”

are made, the Receiving Party shall keep a log including (i) the custodian of each copy of such

20
 

Protected Materials; and (ii) the name of all persons accessing such materials. A Receiving Party
may include excerpts of source code material in a pleading, court filing, exhibit, expert report,
discovery document, deposition transcript, trial and hearing presentation, or other Court document
if it is reasonably and in good faith believed to be necessary by the Receiving Party, provided that
those documents are appropriately marked under this Order, restricted to those who are entitled to
have access to them as specified herein, and, if filed with the Court, filed under seal, to the extent
permitted by the Court, in accordance with the Court’s rules, practices, and orders.

7.18. To the extent portions of “HIGHLY CONFIDENTIAL ~ SOURCE CODE” are
quoted in a document, either (1) the entire document will be stamped and treated as “HIGHLY
CONFIDENTIAL — SOURCE CODE” or (2) those pages containing quoted source code material
will be separately stamped and treated as “HIGHLY CONFIDENTIAL — SOURCE CODE.”

7.19. The parties set out competing versions of this Section 7.19 below, but they do not
seek aruling on their respective positions at this time. Rather, without prejudice to (i) either party’s
ability to seek such a ruling in the future, (11) Defendants, or (111) Defendants’ position, the parties
agree that Plaintiffs’ Position shall govern until a Court order instituting a different approach is

issued.

PLAINTIFFS’ POSITION

 

Except as provided in this order, and absent mutual agreement of the parties and express
written permission from the Producing Party, a Receiving Party may not create electronic
images, or any other images, or make electronic copies of source code material from any
paper copy of the source code for use in any manner. For example, images or copies of the
source code shall not be included in correspondence between the Parties (references to

production numbers shal! be used instead), and shall be omitted from pleadings, trial

21
exhibits, and other papers wherever possible. The Parties are not, however, restricted from
using portions of source code in any pleadings, trial exhibits, or other papers where it is
reasonably necessary.

DEFENDANTS’ POSITION

Except as provided in this order, and absent mutual agreement of the parties and express
written permission from the Producing Party, a Receiving Party may not create electronic
images, or any other images, or make electronic copies of source code material from any
paper copy of the source code for use in any manner, except that outside counsel and
experts may scan such materials and keep it on their document management system.
For example, images or copies of the source code shall not be included in correspondence
between the Parties (references to production numbers shall be used instead), and shall be
omitted from pleadings, trial exhibits, and other papers wherever possible. The Parties are
not, however, restricted from using portions of source code in any pleadings, trial exhibits,
or other papers where it is reasonably necessary.

7.20. A Producing Party’s source code material may only.be transported or provided by

the Receiving Party at the direction of a person authorized to review source code via hand carry or

Federal Express (or other similarly reliable courier).

7.21. In addition to the provisions in Section 13 (FINAL DISPOSITION), below, within

four weeks after the issuance of a final, non-appealable decision resolving all issues in the case,

the Receiving Party must, if requested (a) return to the Producing Party, or certify the destruction

of, all copies of the Producing Party’s source code, and (b) certify destruction of any notes

containing, showing, or quoting the source code. In addition, the Receiving Party shall make its

best efforts to ensure that all persons to whom any copies of the source code were provided certify

 

22
 

in writing that all copies of the source code were returned to the counsel who provided them and
that they will make no use of the source code in any future endeavor unless properly obtained in
such endeavor. Such certifications may be provided collectively, and any collective certification
must specify the individuals on whose behalf it is being provided. The certification must then be
communicated to the Producing Party within said four weeks.

7.22. Access to and review of source code shall be strictly for the purpose of investigating
claims and defenses at issue in this case. No person shall review or analyze any source code for
purposes unrelated to this case, nor may any person use any knowledge gained as a result of
reviewing source code in this case or any other pending or future dispute, proceeding, patent
prosecution, or litigation.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

8.1. Ifa Party is served with a subpoena or a court order issued in other litigation that
compels disclosure of any information or items designated in this action as “CONFIDENTIAL,”
“HIGHLY CONFIDENTIAL ~— OUTSIDE COUNSEL EYES ONLY,” or “HIGHLY
CONFIDENTIAL — SOURCE CODE” that Party must:

(a) promptly notify in writing the Designating Party. Such notification shall include a
copy of the subpoena or court order;

(b) promptly notify in writing the Party who caused the subpoena or order to issue in
the other litigation that some or all of the material covered by the subpoena or order
is subject to this Protective Order. Such notification shall include a copy of this
Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the

Designating Party whose Protected Material may be affected.
 

8.2. If the Designating Party timely seeks a protective order, the Party served with the
subpoena or court order shall not produce any information designated in this action as
“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY,” or
“HIGHLY CONFIDENTIAL — SOURCE CODE” before a determination by the Court from which
the subpoena or order issued, unless the Party has obtained the Designating Party’s permission.

9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
THIS LITIGATION

9.1. | The terms of this Order are applicable to information produced by a Non-Party in
this action and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL ~— OUTSIDE
COUNSEL EYES ONLY,” or “HIGHLY CONFIDENTIAL — SOURCE CODE.” Such
information produced by Non-Parties in connection with this litigation is protected by the remedies
and relief provided by this Order. Nothing in these provisions should be construed as prohibiting
a Non-Party from seeking additional protections.

9.2. Inthe event that a Party is required, by a valid discovery request, to produce a Non-
Party’s confidential information in its possession, and the Party is subject to an agreement with the
Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

(a) promptly notify in writing the Requesting Party and the Non-Party that some or all
of the information requested is subject to a confidentiality agreement with a Non-
Party;

(b) promptly provide the Non-Party with a copy of the Order in this litigation, the
relevant discovery request(s), and a reasonably specific description of the
information requested; and

(c) make the information requested available for inspection by the Non-Party.

24
 

 

9.3. If the Non-Party fails to object or seek a protective order from this court within
seven (7) days of receiving the notice and accompanying information, or any longer period
required by an agreement with the Non-Party, the Receiving Party may produce the Non-Party’s
confidential information responsive to the discovery request. If the Non-Party timely seeks a
protective order, the Receiving Party shall not produce any information in its possession or control
that is subject to the confidentiality agreement with the Non-Party before a determination by the
court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
seeking protection in this Court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

10.1. Ifa Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this Order, the
Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
inform the person or persons to whom unauthorized disclosures were made of all the terms of this
Order, and (d) make best efforts to have such person or persons execute the “Acknowledgment
and Agreement to Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL

11.1. Federal Rule of Evidence 502(d) shall apply to this case.

11.2. The production or disclosure during discovery of an attorney-client privileged,
attorney work product, or other protected document or information medium (‘Privileged
Material’) shall not be deemed a waiver of the privilege, work product, or other protection or
immunity from discovery by the Producing Party. This non-waiver shall apply in this or any

subsequent state or federal proceeding. For example, the mere production of privileged or work-

25
 

product-protected information in this litigation as part of a production is not itself a waiver in this
litigation or in any other federal or state proceeding. Further, neither the fact that information was
produced nor the content of the information shall be used in any manner as evidence in support of
any such alleged waiver.

11.3. Ifany Party or Non-Party becomes aware of the production of Privileged Material
by any Party or Non-Party, the Party or Non-Party shall promptly provide written notice of such
production. Within three (3) business days of receipt of such notice, all Receiving Parties of the
Privileged Material shall return such Privileged Material (including hard copies and electronic
copies) to the Producing Party or provide signed verification to the Producing Party that all such
Privileged Material and copies thereof have been destroyed. Additionally, within three (3)
business days of receipt of such notice, all Receiving Parties shall destroy or redact any notes or
summaries referring to or reflecting the Privileged Material, and any other materials made with
impressions of such Privileged Material. Within one (1) day of destroying, redacting, or returning
all Privileged Materials, the Receiving Parties of the Privileged Material shall provide written
confirmation to the Producing Party that it has complied with these obligations. After the return,
redaction, or destruction of Privileged Material, a Receiving Party may challenge the Producing
Party’s claim(s) of privilege or immunity by making an application to the Court.

11.4. Ifthe Receiving Party disputes the protected nature of the Protected Material, then
the Receiving Party shall so notify the producing party in writing at the time the documents,
information, and materials are destroyed or returned to the producing party, or within a reasonable
time thereafter. If the dispute cannot be resolved after conferring in good faith with the Producing
Party, the recipient may promptly file a motion with the Court to compel production of such

documents, information, and materials. The Producing Party shall have the burden of

26

 
 

demonstrating the protected nature of the Privileged Material. The Producing Party must retain
the information until the claim is resolved.
12, MISCELLANEOUS

12.1. Right to Further Relief. Nothing in this Order abridges the right of any Party to
seek its modification by the Court in the future.

12.2. Right to Assert Other Objections. By stipulating to the entry of this Protective
Order, no Party waives any right it otherwise would have to object to disclosing or producing any
information or item on any ground not addressed in this Order. Similarly, no Party waives any
right to object on any ground to use in evidence of any of the material covered by this Protective
Order.

12.3. Filing Protected Material. Without written permission from the Designating Party

 

or a court order secured after appropriate notice to all interested persons, a Party may not file in
the public record in this action any Protected Material. A Party seeking to file under seal any
Protected Material must do so in accordance with the Court's rules, practices, and orders.

13. FINAL DISPOSITION

13.1. Within sixty (60) days after the final disposition of this action, each Receiving Party
must return all Protected Material designated as “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL — OUTSIDE COUNSEL EYES ONLY,” or “HIGHLY CONFIDENTIAL -
SOURCE CODE” and any copies of such material to the Producing Party or counsel of record
shall certify in writing that such material has been destroyed. This shall not require the return or
destruction of Protected Material that (i) is stored on backup storage media that is overwritten in
the normal course of business, (it) is located in the email archive system or archived electronic

files of departed employees, or (ili) is subject to legal-hold obligations. As used in this subdivision,

27
 

 

“all Protected Material” includes all copies, abstracts, compilations, summaries, and any other
format reproducing or capturing any of the Protected Material.

13.2. Notwithstanding Sections 7.21 and 13,1, Outside Counsel are entitled to retain their
correspondence, and an archival copy of all pleadings, motion papers, trial, deposition, and hearing
transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,
attorney work product, and consultant and expert work product, even if such materials contain
Protected Material.

13.3. This Order shall survive termination of this action with respect to any retained
materials. Any such materials, including archival copies, that contain or constitute Protected

Material remain subject to this Protective Order.

28
 

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

/s/ Christopher W_Henry
Maximilian A. Grant
Stephen D. O’ Donohue
LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022
Tel: (212) 906-1200
max.grant@lw.com
stephen.odonohue@Iw.com

 

Christopher Henry (pro hac vice)
LATHAM & WATKINS LLP
200 Clarendon Street, Floor 27
Boston, MA 02116

Tel: (617) 948-6000

christopher. henry@lw.com

Attorneys for Plaintiffs

/s/ Richard E. Rosberger
Richard E. Rosberger
Rottenberg Lipman Rich, P.C.
The Helmsley Building

230 Park Avenue, 18" Floor
New York, New York 10169
(212) 661-3080
rrosberger@rlrpclaw.com

 

Attorney for Defendants

PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.

DATED: 2/(4/zo (Lavin ethame? Pt
Hon. Kevin N. Fox
United States Magistrate Judge

29
 

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [PRINT FULL NAME], of

[PRINT FULL

 

ADDRESS], declare under penalty of perjury that I have read in its entirety and understand the
Stipulated Protective Order that was issued by the United States District Court for the Southern
District of New York on [DATE] in the case of Latchable, Inc. v. Steiner, 1:19-cv-
7575. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
and I understand and acknowledge that failure to so comply could expose me to sanctions and
punishment in the nature of contempt. I solemnly promise that | will not use or disclose in any
manner any information or item that is subject to this Stipulated Protective Order to any person or
entity except in strict compliance with the provisions of this Order.

At the termination of this action or at any other time requested by counsel of record in this
action, I will return to counsel of record in this action all documents and other materials they
provide to me, including notes, computer data, summaries, abstracts, or any other materials
including or reflecting Protected Material which has come into my possession, and will return all
documents or things I have prepared relating to or reflecting such information.

I further agree to submit to the jurisdiction of the United States District Court for the
Southern District of New York for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action.

 
My present employer is [PRINT FULL NAME]

of [PRINT

FULL ADDRESS]. My present occupation or job description is

 

I hereby appoint [PRINT FULL NAME] of

(PRINT ADDRESS

 

AND TELEPHONE NUMBER] as my agent for service of process in connection with this action

or any proceedings related to enforcement of this Stipulated Protective Order.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 
 

EXHIBIT B
SOFTWARE TO BE INSTALLED ON SOURCE CODE COMPUTER!

¢ Operating System: Windows 10 Version 1909 Enterprise (or Professional) —
e Microsoft VS Code Editor

o Extensions:
«Anaconda Extension Pack
» C/C++ Intellisense
=" CH
= Excel Viewer
= JSON to CSV
" Log viewer
=» Markdown PDF
= Powershell
= Python
» RTF Support
» SandDance
«  Vscode-pdf
" YAML support

o Extensions specific to the source code control system(s) on the machine
« Example: git blame, git history, git project manager, git lens (if using GIT

for example)

o Extensions for any language(s) present on the machine, for example:

= Assembler

=» Java

=" Haskell
= OCaml!
=» FH

= Prolog
=» PL/I]

= Ete.

e Notepad++
e Adobe Acrobat Reader
e Anaconda 3 (https://www.anaconda.com/distribution/ - Python 3.7 version)
e Microsoft Office (Word and Excel) —
e Git for Windows.
e Windows Features:

o Accessibility

» Windows Magnifier

 

' Plaintiffs’ agreed to make a good-faith effort to install the software listed in this Exhibit (i) in
the spirit of compromise and (ii) only because Defendants and their consultants’ expressly
represented and agreed that they will not, under any circumstances, use compilers, interpreters,
or simulators to build or run (in debug mode or otherwise) any code of Plaintiff Latchable, Inc.
and Plaintiff Local Energy Technologies, LLC, in accordance with Section 7.7 of the Protective
Order.

 
* Windows High Contrast Display Theme
o Windows Subsystem for Linux (WSL)
* Ubuntu WSL distribution installed (free from Microsoft Store)
MossPlus (a code comparison tool)
